UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 25, 2014 Navient Funding, LLC (Exact name of registrant as specified in its charter) Delaware 333-190926 04-3480392 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 2001 Edmund Halley Drive, Reston, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 703 984-5858 Not Applicable Former name or former address, if changed since last report Navient Student Loan Trust 2014-8 (Exact name of registrant as specified in its charter) Navient Funding, LLC (Exact name of Depositor as specified in its charter) Navient Solutions, Inc. (Exact name of Sponsor as specified in its charter) Delaware 333-190926-10 04-3480392 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) c/o Deutsche Bank Trust Company Americas 60 Wall Street, 16th Floor MS60-1625 New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 703 984-5858 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01Financial Statements and Exhibits In connection with the closing of Navient Student Loan Trust 2014-8, certain opinions of Morgan, Lewis & Bockius LLP, Richards, Layton & Finger, P.A. and Shearman & Sterling LLP relating to the due authorization, enforceability and legality of the Notes and to various tax matters are attached. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Opinion of Morgan, Lewis & Bockius LLP, as to legality of the Notes Opinion of Richards, Layton & Finger, P.A., as to due authorization and enforceability of the Notes Opinion of Shearman & Sterling LLP, as to various tax matters Consent of Morgan, Lewis & Bockius LLP (included in Exhibit 5.1) Consent of Richards, Layton & Finger, P.A. (included in Exhibit 5.2) Consent of Shearman & Sterling LLP (included in Exhibit 8.1) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the issuing entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By:NAVIENT FUNDING, LLC Dated:November 25, 2014 By:/s/ Mark D. Rein Name:Mark D. Rein Title:Vice President EXHIBIT INDEX Exhibit Number Description Opinion of Morgan, Lewis & Bockius LLP, as to legality of the Notes Opinion of Richards, Layton & Finger, P.A., as to due authorization and enforceability of the Notes Opinion of Shearman & Sterling LLP, as to various tax matters Consent of Morgan, Lewis & Bockius LLP (included in Exhibit 5.1) Consent of Richards, Layton & Finger, P.A. (included in Exhibit 5.2) Consent of Shearman & Sterling LLP (included in Exhibit 8.1)
